[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The plaintiff brings this action against five persons arising out of injuries sustained in a slip and fall on premises in Tolland.
The defendants are Thomas Gotta, d/b/a, Subway of Tolland; Doctor's Associates, Inc.; Michael E. Haddad; Diane Denning; and Denning Enterprises, Inc.
The defendants Michael E. Haddad and Denning Enterprises, CT Page 15937 Inc. move for summary judgment. Each claim that there is nothing to indicate that they have control over the location of the fall, which is the parking lot of a restaurant. Liability incases such as this is based upon possession and control of the premises.Mack v. Clinch, 166 Conn. 295, 296 (1974). Control of the premises is a question of fact, of which a lease is evidence but is not necessarily conclusive. Panaroni v. Johnson, 158 Conn. 92,99 (1969).
The affidavit submitted by the defendant Michael Haddad does not necessarily resolve the question of possession and control of the premises. The provisions of the lease appear to place the duty of maintenance and repairs upon the defendant Diane Denning, but tat fact alone does no resolve the question.
The plaintiff cannot be expected at this juncture to have information available to him to resolve the complex questions of premises and control amongst these five defendants.
The motion for summary judgment is denied.
L. Paul Sullivan, J.